Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 01/10/2022 is accepted by Examiner.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  04/07/2022 has been entered.
Claims 1-20 are allowed following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while contacting the second probe; and a feedback loop for automatically self-calibrating the deskew fixture, the feedback loop comprising: a first analog to digital converter (ADC) configured to digitize the first calibration signal at the first deskew probe point to provide a first digitized calibration signal; a second ADC configured to digitize the second calibration signal at the second deskew probe point to provide a second digitized calibration signal; and a processing unit programmed to determine inherent skew of the deskew fixture between the first and second skew probe points using the first and second digitized calibration signals, and to adjust timing of at least one of the first calibration signal or the second calibration signal as recited in claim 1. Claims 2-13 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a base; a first modular deskew probe point removably connected to the base, and configured to contact the first probe during the deskew calibration, the first modular deskew probe point being customized according to geometrical and radio frequency (RF) characteristics of the first probe; a second modular deskew probe point removably connected to the base, and configured to contact the second probe during the deskew calibration, the second modular deskew probe point being customized according to geometrical and RF characteristics of the second probe;  20Docket No. 20190134-01Keysight.0368 -PATENT -at least one signal generating circuit on the base for generating at least one calibration signal, respectively, provided to the first modular deskew probe point and the second modular deskew probe point; a first analog to digital converter (ADC) configured to digitize the at least one calibration signal at the first modular deskew probe point with the first probe contacting the first modular deskew probe point, to provide a first digitized calibration signal; a second ADC configured to digitize the at least one calibration signal at the second modular deskew probe point with the second probe contacting the second modular deskew probe point, to provide a second digitized calibration signal; and a processing unit programmed to determine skew between the first and second modular deskew probe points using the first digitized calibration signal and the second digitized calibration signal as recited in claim 14. Claims 15-17 depend from allowed claim 14, they are also allowed accordingly.
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while contacting the second probe; a first analog to digital converter (ADC) configured to digitize the first calibration signal at the first deskew probe point to provide a first digitized calibration signal; and a second ADC configured to digitize the second calibration signal at the second deskew probe point to provide a second digitized calibration signal, wherein deskew information is provided by the deskew fixture to the test instrument for use in the deskew calibration of the first probe and the second probe, wherein the test instrument adjusts the deskew calibration using the deskew information to compensate for inherent skew of the deskew fixture as recited in claim 18. Claims 19-20 depend from allowed claim 18, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chow  (Pat# 6,784,819)  discloses Measuring Skew Between Digitizer Channels Using Fourier Transform.
Knierim et al (Pat# 10,145,822) disclose Tri-mode Probe With Automatic Skew Adjustment.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867